Exhibit 10(c)


ph9302018ex10cimage1.jpg [ph9302018ex10cimage1.jpg]






PARKER-HANNIFIN CORPORATION
RESTRICTED STOCK UNIT TERMS AND CONDITIONS (RSU-REC0818)


Pursuant to the Restricted Stock Unit Award Agreement (the “Award Agreement”)
available on the website of the third party Plan administrator for
Parker-Hannifin Corporation (the “Company”), the Human Resources and
Compensation Committee (the “Committee”) of the Board of Directors of the
Company has awarded you a number of Restricted Stock Units. The Restricted Stock
Units have been awarded to you as of the grant date specified in the Award
Agreement (the “Grant Date”), and the Restricted Stock Units are subject to the
terms, conditions and restrictions set forth in the Parker-Hannifin Corporation
2016 Omnibus Stock Incentive Plan, as amended from time to time, or any
applicable successor plan (the “Plan”) and these Restricted Stock Unit Terms and
Conditions (the “Terms and Conditions”). To the extent that, in accordance with
the terms of the Plan, the Committee has delegated to any persons any of the
Committee’s authority with respect to these Terms and Conditions, references to
the Committee in these Terms and Conditions shall be deemed to be references to
those persons with respect to authority so delegated.


1.    Crediting of Restricted Stock Units. Each Restricted Stock Unit shall
represent the contingent right to receive one share of Common Stock of the
Company and shall at all times be equal in value to one share of Common Stock of
the Company. The Restricted Stock Units shall be credited in a book entry
account established for you until payment in accordance with Section 4 hereof.


2.    Vesting of Restricted Stock Units.


(a)    Subject to these Terms and Conditions, all or a portion of the Restricted
Stock Units will vest on the vesting date(s) described in the Award Agreement
(each a “Vesting Date”) and shall be payable at the Distribution Date(s) (as
defined in Section 4 hereof), provided that you shall have remained in the
continuous employment of the Company and its Subsidiaries (collectively referred
to herein as the “Parker Companies”) through the applicable Vesting Date.


(b)    Notwithstanding the foregoing, the Restricted Stock Units that have not
yet vested under Section 2(a) shall immediately vest if, prior to the applicable
Vesting Date: (i) you cease to be employed with the Parker Companies as a result
of your death or Disability; (ii) you terminate employment with the Parker
Companies as a result of your Retirement; or (iii) you terminate employment with
the Parker Companies as a result of a Qualifying Termination in connection with
a Change in Control. For purposes of these Terms and Conditions, except as
otherwise provided in an Appendix pursuant to Section 20 hereof (Non-U.S.
Employees), “Retirement” shall mean your termination of employment with the
Parker Companies after the attainment of age 65.


(c)    For purposes of this Section 2, your continuous employment with the
Parker Companies shall not be deemed to have been interrupted, and you shall not
be deemed to have ceased to be an employee of the Parker Companies, by reason of
(1) the transfer of your employment among the Parker Companies, or (2) the
transfer of your employment to an entity that is 50% owned (directly or
indirectly) by the Company provided that you remain actively and continuously
employed by such entity.


3.    Forfeiture of Restricted Stock Units. The Restricted Stock Units that have
not yet vested pursuant to Section 2 (including without limitation any right to
Dividend Equivalents and Dividend Equivalent Units described in Section 7 hereof
relating to dividends payable or dividend equivalent units creditable on or
after the date of forfeiture) shall be forfeited automatically without further
action or notice if you cease to be employed by the Parker Companies other than
as provided in Section 2(b).


4.    Payment.


(a)    Except as may be otherwise provided in this Section, the Company shall
deliver to you (or your estate or any beneficiary you have designated in
accordance with Section 12 hereof in the event of your death) the Common Stock
underlying the vested Restricted Stock Units within thirty (30) days following
each Distribution Date. Except as may be otherwise provided in this Section, a
“Distribution Date” shall mean each Vesting Date that your Restricted Stock
Units become vested. Notwithstanding the foregoing, to the extent that any of
your Restricted Stock Units become vested pursuant to Section 2(b) hereof,
payment of such Restricted Stock Units, if any, shall be subject to the
following rules:


(i)    To the extent any of your Restricted Stock Units become vested pursuant
to Section 2(b) hereof because of your termination of employment as a result of
death, then the Distribution Date shall be the date of such termination of
employment.


(ii)    To the extent any of your Restricted Stock Units become vested pursuant
to Section 2(b) hereof on account of your termination of employment as a result
of Disability, then the following rules shall apply:


(A)    If your right to receive payment of vested Restricted Stock Units does
not constitute a “deferral of compensation” within the meaning of Section 409A
of the Code (for example, because you are not subject to U.S. income tax or you
will not be “Retirement-eligible” prior to a Vesting Date), then the
Distribution Date shall be the date of such termination of employment.
            
(B)    If your right to receive payment of vested Restricted Stock Units
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code (for example, because you are subject to U.S. income tax and you will
be “Retirement-eligible” prior to a Vesting Date), then the Distribution Date
shall be the date of such termination of employment, and, if you are a
“specified employee” (determined in accordance with Section 409A of the Code and
the Company's policy for identifying specified employees) at the time of such
termination of employment, the Common Stock underlying the vested Restricted
Stock Units shall be delivered to you (or your estate or any beneficiary you
have designated in accordance with Section 12 hereof in the event of your death)
on the first business day of the seventh month following the Distribution Date
(or, if you die prior to such day, within thirty (30) days following your
death).


(iii)    To the extent any of your Restricted Stock Units become vested pursuant
to Section 2(b) hereof on account of a Qualifying Termination in connection with
a Change in Control, then the following rules shall apply:


(A)    If your right to receive payment of vested Restricted Stock Units does
not constitute a “deferral of compensation” within the meaning of Section 409A
of the Code (for example, because you are not subject to U.S. income tax or you
will not be “Retirement-eligible” prior to a Vesting Date), then the
Distribution Date shall be the date of your Qualifying Termination.
            
(B)    If your right to receive payment of vested Restricted Stock Units
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code (for example, because you are subject to U.S. income tax and you will
be “Retirement-eligible” prior to a Vesting Date), then the Distribution Date
shall be the date of such Qualifying Termination of employment, and, if you are
a “specified employee” (determined in accordance with Section 409A of the Code
and the Company's policy for identifying specified employees) at the time of
such termination of employment, the Common Stock underlying the vested
Restricted Stock Units shall be delivered to you (or your estate or any
beneficiary you have designated in accordance with Section 12 hereof in the
event of your death) on the first business day of the seventh month following
the Distribution Date (or, if you die prior to such day, within thirty (30) days
following your death).


(iv)    To the extent any of your Restricted Stock Units become vested pursuant
to Section 2(b) hereof on account of your Retirement, then the Distribution Date
shall be the earlier of (i) each Vesting Date that such Restricted Stock Units
would otherwise would have become vested had your employment with Parker
Companies continued until such Vesting Date, or (ii) your death (with such
modifications as may be provided in an Appendix pursuant to Section 20 hereof
(Non-U.S. Employees)).




(b)    Notwithstanding any other provision of these Terms and Conditions, the
Company shall not deliver any fractional shares of Common Stock in payment of
your Restricted Stock Units, and the number of whole shares of Common Stock that
may be delivered to you in payment of your Restricted Stock Units shall be
determined in accordance with such rounding conventions used by the Company's
third party Plan administrator from time to time.


(c)    The Company's obligations with respect to the Restricted Stock Units
shall be satisfied in full upon the delivery of the Common Stock underlying the
vested Restricted Stock Units in accordance with this Section 4.


5.    Transferability. The Restricted Stock Units may not be transferred,
assigned, pledged or hypothecated in any manner, or be subject to execution,
attachment or similar process, by operation of law or otherwise, unless
otherwise provided under the Plan. Any purported transfer or encumbrance in
violation of the provisions of this Section 5 shall be null and void, and the
other party to any such purported transaction shall not obtain any rights to or
interest in such Restricted Stock Units.


6.    Dividend, Voting and Other Rights. You shall not possess any incidents of
ownership (including, without limitation, dividend or voting rights) in the
Common Stock underlying the Restricted Stock Units until such Common Stock has
been delivered to you in accordance with Section 4 hereof. The obligations of
the Company under these Terms and Conditions will be merely an unfunded and
unsecured promise of the Company to deliver Common Stock in the future, subject
to the terms and conditions of the Plan and these Terms and Conditions, and your
rights will be no greater than that of an unsecured general creditor. No assets
of the Company will be held or set aside as security for the obligations of the
Company under these Terms and Conditions.


7.    Dividend Equivalents.


(a)    For employees on the U.S.-based payroll, from and after the Grant Date
and until the earliest of (i) the time when the Restricted Stock Units are paid
in accordance with Section 4 hereof, (ii) the time when your right to payment of
the Restricted Stock Units is forfeited in accordance with Section 3 hereof and
(iii) the time your employment is relocated to a jurisdiction that does not
employ a United States-based payroll, you shall be entitled to a cash payment
equal to the product of (x) the dollar amount of the cash dividend paid per
share of Common Stock on such date and (y) the total number of unpaid Restricted
Stock Units credited to you as of such date (each such cash payment a “Dividend
Equivalent”). Any Dividend Equivalent shall be paid to you within thirty (30)
days after such date following the Grant Date that a cash dividend (if any) is
paid to the holders of shares of Common Stock. Dividend Equivalents will be
subject to any required withholding for federal, state or local taxes, social
taxes or other taxes. Employees subject to subsection (iii) shall become
entitled to Dividend Equivalent Units pursuant to the terms of Section 7(b)
hereof in lieu of Dividend Equivalents.


(b)    For employees on a non-U.S.-based payroll, from and after the Grant Date
and until the earlier of (i) the time when the Restricted Stock Units are paid
in accordance with Section 4 hereof, (ii) the time when your right to payment of
the Restricted Stock Units is forfeited in accordance with Section 3 hereof or
(iii) the time your employment is relocated to a jurisdiction that employs a
United States-based payroll, on the date that the Company pays a cash dividend
(if any) to holders of shares of Common Stock generally, you shall be credited
with a number of additional Restricted Stock Units (the “Dividend Equivalent
Units”) determined by dividing the aggregate amount of the cash dividend that
would be payable on such date to a holder of a number of shares of Common Stock
equal to the number of your unpaid Restricted Stock Units by the closing price
per share of the Company's Common Stock on the New York Stock Exchange on the
last trading day preceding the dividend payment date. Any such Dividend
Equivalent Units will be considered Restricted Stock Units for purposes of these
Terms and Conditions and will be subject to all of the terms, conditions and
restrictions set forth herein, provided that for purposes of Section 2(a) of
these Terms and Conditions any such additional Restricted Stock Units shall vest
on the Vesting Date. Employees subject to subsection (iii) shall become entitled
to Dividend Equivalents pursuant to the terms of Section 7(a) hereof in lieu of
Dividend Equivalent Units.


8.    No Rights to Future Awards. By voluntarily acknowledging and accepting
your award of Restricted Stock Units, you acknowledge and understand that the
Restricted Stock Units shall not form part of any contract of employment between
you and the Company. Nothing in these Terms and Conditions, your Award
Agreement, the Plan or the plan summary and prospectus which describes the Plan
(the “Prospectus”) shall confer upon you any right to continue to receive stock
incentive awards in the future. You further acknowledge that your award of
Restricted Stock Units is for future services and is not under any circumstances
to be considered compensation for past services.


9.    Detrimental Activity, Claw-back Policy.


(a)    If the Committee finds in its discretion that you have engaged in any
Detrimental Activity (as defined in the Plan), the Committee may at any time and
in its sole discretion cancel and revoke all or any unpaid portion of your
Restricted Stock Units. In addition, if the Committee finds that you have
engaged in any Detrimental Activity, either during your employment with the
Company or within twelve months thereafter, then you shall be required to (a)
return to the Company all shares of Common Stock that you have not disposed of
that were issued pursuant to these Terms and Conditions within twelve months
prior to the commencement of such Detrimental Activity, and (b) pay to the
Company in cash, within ten days after demand therefor, the Fair Market Value
(determined as of the date that the Restricted Stock Units were paid to you in
accordance with Section 4 hereof) of all shares of Common Stock that you have
disposed of that were so issued pursuant to these Terms and Conditions. The Plan
defines Detrimental Activity as any conduct or activity, whether or not related
to the business of the Parker Companies, that is determined in individual cases,
by the Committee or its express delegate, to be detrimental to the interests of
the Parker Companies, including without limitation (i) rendering of services to
an organization or engaging in a business that is, in the judgment of the
Committee or its express delegate, in competition with the Company; (ii)
disclosure to anyone outside of the Company, or the use for any purpose other
than the Company’s business, of confidential information or material related to
the Company, whether acquired during or after employment with the Company; (iii)
fraud, embezzlement, theft-in-office or other illegal activity; or (iv)
violation of the Company’s Code of Ethics.


(b)    By accepting your award of Restricted Stock Units, you acknowledge that
the Restricted Stock Units may be subject to reduction, cancellation, forfeiture
or recoupment, to such extent as may be provided under the Company's Claw-back
Policy, as established by the Committee or the Board, as it now exists or as it
may be amended from time to time.


10.    Relation to Other Benefits. Any economic or other benefit to you under
these Terms and Conditions or the Plan shall not be taken into account in
determining any benefits to which you may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Parker
Companies and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Parker Companies. Without limiting the foregoing, by voluntarily
acknowledging and accepting your award of Restricted Stock Units, you agree that
no benefits accruing under your Award Agreement, these Terms and Conditions or
the Plan will be reflected in any severance or indemnity payments that the
Parker Companies may make or be required to make to you in the future,
regardless of the jurisdiction in which you may be located.


11.    Taxes and Withholding. The Parker Companies have the right to deduct or
cause to be deducted, or collect or cause to be collected, with respect to the
taxation of the Restricted Stock Units, any federal, state or local taxes,
social taxes or other taxes required to be withheld or paid with respect to the
Restricted Stock Units, and you will be required to pay any such amounts or such
amounts will be deducted from any amount payable to you. To the extent the
Parker Companies are required to withhold any federal, state, local, foreign or
other taxes in connection with the delivery of shares of Common Stock under
these Terms and Conditions, then the Company or Subsidiary (as applicable) may
determine, at its discretion, which tax payment method(s) will be available to
you, and may instruct the third party Plan administrator to limit your available
tax payment method(s) to one or more of the following:


(a)    Withhold to Cover: The third party Plan administrator will retain a
number of shares of Common Stock otherwise deliverable hereunder with a value
equal to the required withholding (based on the Fair Market Value of the shares
of Common Stock on the date of delivery); provided that in no event shall the
value of the shares of Common Stock retained exceed the minimum amount of taxes
required to be withheld or such other amount that will not result in a negative
accounting impact.


(b)    Sell to Cover: The third party Plan administrator will sell a sufficient
whole number of shares in the open market to cover Participants’ tax withholding
obligation, transaction costs, and an estimated cushion to allow for rounding
and market movement; provided that, if there is an excess or shortfall in the
net sale proceeds of the minimum amount of taxes required to be withheld, the
excess shall be distributed to Participant or the shortfall shall be paid by
Participant to the Company or Subsidiary, as applicable, using the payment
method required by the Parker Companies.


12.    Beneficiary Designation. To the extent permitted by the Committee, in its
sole discretion, you shall have the right to designate one or more beneficiaries
to receive all or part of any shares of Common Stock underlying the Restricted
Stock Units in the event of your death. Any beneficiary designation permitted by
the Committee shall be effective when it is submitted in writing to the
Committee during the Participant's lifetime on a form prescribed by the
Committee. The submission of a new beneficiary designation shall cancel all
prior beneficiary designations. Any finalized divorce or marriage subsequent to
the date of a beneficiary designation shall revoke such designation, unless in
the case of divorce your previous spouse was not designated as beneficiary and
unless in the case of marriage your new spouse was previously designated as
beneficiary. If you are married, your spouse shall consent to any designation of
a beneficiary other than the spouse, and the spouse's consent shall be witnessed
by a notary public. If you fail to designate a beneficiary as may be permitted
by the Committee, or if such beneficiary designation is revoked by marriage,
divorce, or otherwise without execution of a new designation, or if every person
designated as beneficiary predeceases you or dies prior to the payment of your
Restricted Stock Units, then the Company shall direct the payment of your
Restricted Stock Units to the estate of the last to die of you and any
beneficiaries.


13.    Adjustments. The number and kind of shares of Common Stock deliverable
pursuant to the Restricted Stock Units are subject to adjustment as provided in
Section 4.3 of the Plan.


14.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Stock Units; provided, however, notwithstanding
any other provision of these Terms and Conditions, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any shares of Common Stock pursuant to these Terms and Conditions if the
delivery thereof would result in a violation of any such law or listing
requirement. The Company intends that the Award Agreement and these Terms and
Conditions be exempt from the requirements of Section 409A of the Code and they
will be interpreted, construed and administered accordingly.


15.    Amendments. Subject to the terms of the Plan, the Committee may amend
these Terms and Conditions upon written notice to you. Any amendment to the Plan
shall be deemed to be an amendment to these Terms and Conditions to the extent
that the amendment is applicable hereto. Notwithstanding the foregoing, no
amendment of the Plan or these Terms and Conditions shall adversely affect your
rights under these Terms and Conditions without your consent unless the
Committee determines that such amendment is necessary or advisable to conform
the Plan or these Terms and Conditions to any present or future law, regulation
or rule applicable to the Plan.


16.    Severability. In the event that one or more of the provisions of these
Terms and Conditions shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


17.    Relation to Plan. These Terms and Conditions and all rights under your
Award Agreement and these Terms and Conditions are at all times subject to all
other terms, conditions and provisions of the Plan (and any rules or procedures
adopted under the Plan by the Committee). All capitalized terms not defined in
these Terms and Conditions shall have the meaning ascribed to such terms in the
Plan. In the event of a conflict between the terms of the Plan and these Terms
and Conditions, your Award Agreement or the Prospectus, the terms of the Plan
shall control. These Terms and Conditions, the Plan and the Award Agreement
contain the entire agreement and understanding of the parties with respect to
the subject matter contained in these Terms and Conditions, and supersede all
prior written or oral communications, representations and negotiations in
respect thereto.


18.    Successors and Assigns. Without limiting Section 5, the provisions of
these Terms and Conditions shall inure to the benefit of, and be binding upon,
your successors, administrators, heirs, legal representatives and assigns, and
the successors and assigns of the Company.


19.    Governing Law. The interpretation, performance, and enforcement of these
Terms and Conditions shall be governed by the laws of the State of Ohio, without
regard to its conflict of law rules. Any dispute, disagreement or question which
arises under or as a result of, or in any way relates to, the interpretation,
construction or application of the terms of the Plan, the Award Agreement or
these Terms and Conditions will be determined and resolved by the Committee.
Such determination and resolution by the Committee will be final, binding and
conclusive for all purposes.


20.    Non-U.S. Employees. Notwithstanding any provision of these Terms and
Conditions, if your employment with the Parker Companies is subject to the rules
and regulations of one or more non-United States jurisdictions, then your
Restricted Stock Units shall be subject to any special terms and conditions as
set forth in any appendix for your country (an “Appendix”). Moreover, if you
relocate to one of the countries included in an Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
these Terms and Conditions or the Plan. An Appendix shall constitute part of
these Terms and Conditions.


21.    Consent to Transfer Personal Data. By accepting your award of Restricted
Stock Units, you voluntarily acknowledge and consent to the collection, use,
processing and transfer of personal data as described in this Section 21. You
are not obliged to consent to such collection, use, processing and transfer of
personal data. However, failure to provide the consent may affect your ability
to participate in the Plan. The Parker Companies hold certain personal
information about you, that may include your name, home address and telephone
number, fax number, email address, family size, marital status, sex, beneficiary
information, emergency contacts, passport / visa information, age, language
skills, drivers license information, date of birth, birth certificate, social
security number or other employee identification number, nationality, C.V. (or
resume), wage history, employment references, job title, employment or severance
contract, current wage and benefit information, personal bank account number,
tax related information, plan or benefit enrollment forms and elections, option
or benefit statements, any shares of stock or directorships in the Company,
details of all options or any other entitlements to shares of Common Stock
awarded, canceled, purchased, vested, unvested or outstanding in your favor, for
the purpose of managing and administering the Plan (“Data”). The Parker
Companies will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and the Parker Companies may further transfer Data to any third parties
assisting the Parker Companies in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. You authorize them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
your behalf to a broker or other third party with whom you may elect to deposit
any shares of stock acquired pursuant to the Plan. You may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, withdrawing your consent may affect
your ability to participate in the Plan.


22.    Notification of Change in Personal Data. If your address or contact
information changes while any portion of your Restricted Stock Units remains
unpaid, the Company must be notified in order to administer this award.
Notification of such changes should be provided to the Company as follows:
(a)     U.S. and Canada Participants (employees who are on the U.S. or Canadian
payroll system):


▪
Active employees: Update your address and contact information directly through
your Personal Profile section in the Employee Self-Service site.



▪
Retired, terminated or family member of deceased participant: Contact the
Benefits Service Center at 1-800-992-5564.



(b)    Rest of World Participants (employees who are not on the U.S. or Canadian
payroll system): Contact your country Human Resources Manager.


23.    Electronic Delivery. You hereby consent and agree to electronic delivery
of any documents that the Company may elect to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered under the Plan. You also understand that you shall have the right at any
time to request that the Company deliver written copies of any and all materials
referred to above at no charge. You hereby consent to any and all procedures the
Company has established or may establish for an electronic signature system for
delivery and acceptance of any such documents that the Company may elect to
deliver, and you agree that your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. You consent and agree
that any such procedures and delivery may be effected by a third party engaged
by the Company to provide administrative services related to the Plan.


24.    Prospectus Notification. Copies of the Prospectus and the most recent
Annual Report and Proxy Statement issued by the Company are available for your
review on the UBS One Source Web site. You have the right to receive a printed
copy of the Prospectus upon request by either calling the third party Plan
Administrator at 877-742-7471 or by sending your written request to Parker's
Total Rewards Department.





APPENDIX


Parker-Hannifin Corporation
Restricted Stock Unit Terms and Conditions (RSU-REC0818)
Special Provisions for Non-U.S. Employees


This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to you under the Plan if you reside in, or are
subject to tax in, one of the countries described below at any time prior to the
Distribution Date of your Restricted Stock Units. Certain capitalized terms used
but not defined in this Appendix have the meanings set forth in the Plan and/or
the Terms and Conditions.




AUSTRALIA


Retirement. The following provision modifies Sections 2 and 4 of the Terms and
Conditions.


Notwithstanding any provision of the Terms and Conditions to the contrary, (1)
you shall not be eligible for Retirement (or any vesting of your Restricted
Stock Units that would occur as a result of Retirement) unless you obtain the
prior consent of the Committee; and (2) in the event of your Retirement with the
prior consent of the Committee, to the extent that your right to receive payment
of vested Restricted Stock Units does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code, the Distribution
Date for your vested Restricted Stock Units shall be the date of your
Retirement.








OTHER COUNTRIES


If the Committee determines, in its sole discretion, that your Restricted Stock
Units would otherwise become subject to tax in any country prior to the delivery
of the shares of Common Stock underlying your vested Restricted Stock Units,
then, except as otherwise may be required by Section 409A of the Code, the
Committee may, in its sole discretion, provide that, notwithstanding any
provision of the Terms and Conditions to the contrary, (1) you shall not be
eligible for Retirement (or any vesting of your Restricted Stock Units that
would occur as a result of Retirement) unless you obtain the prior consent of
the Committee; and (2) in the event of your Retirement with the prior consent of
the Committee, the Distribution Date for your vested Restricted Stock Units
shall be the date of your Retirement.


ga_ REC0818